85 F.3d 615
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis E. CRAWFORD, Plaintiff-Appellant,v.Robert E. GARD, Supervisor, Deputy United States Marshal,Defendant-Appellee.Curtis E. CRAWFORD, Plaintiff-Appellant,v.J. Garfield DILLARD, Chairman, in his personal andprofessional capacity;  Lewis P. Barlow, Superintendent, inhis personal and professional capacity;  Major Spiker, inhis personal and professional capacity;  Lieutenant Wright,in his personal and professional capacity;  Others Unknown,in their personal and professional capacities, Defendants-Appellees.Curtis E. CRAWFORD, Plaintiff-Appellant,v.John MARSHALL, Deputy, United States Marshal, Defendant-Appellee.
Nos. 95-7990, 95-7991, 95-7992.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 15, 1996.Decided:  May 2, 1996.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.   Rebecca B. Smith, District Judge.  (CA-95-641-2, CA-95-747-2, CA-95-756-2).
Curtis E. Crawford, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's orders dismissing his Bivens* complaints.   The district court assessed filing fees in accordance with Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the cases without prejudice when Appellant failed to comply with the fee orders.   Finding no abuse of discretion, we affirm the district court's orders.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)